TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00435-CV


In re Texas Children's Hospital




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Texas Children's Hospital filed an emergency motion for temporary relief and
a petition for writ of mandamus, complaining that the trial court had denied its petition for writ of
mandamus seeking relief in an underlying administrative proceeding.  See Tex. R. App. P. 52.1,
52.10.  We granted a temporary stay pending our determination of the merits of the petition.  Having
reviewed the petition, record, and filings by relator and the real party in interest, we dissolve our
temporary stay and deny the petition for writ of mandamus.  We deny relator's motion to consolidate
the original proceeding with its recently filed appeal and dismiss all motions filed by the real party
in interest.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Filed:   July 20, 2012